Citation Nr: 0207363	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1997, for a grant of service connection and compensation for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to an 
effective date earlier than September 30, 1997, for the grant 
of service connection and compensation for post-traumatic 
stress disorder.  

In February 2002, the veteran claimed entitlement to an 
increased schedular rating for his post-traumatic stress 
disorder, currently rated as 70 percent disabling.  However, 
that issue has not been developed for appellate review, and, 
accordingly, it is referred to the RO for appropriate 
consideration.  

REMAND

On a VA Form 21-4138 received by the Board in June 2002, the 
veteran requested a video hearing before a Member of the 
Board.  As an appellant is entitled to a hearing if one is 
requested, further development is warranted. 38 C.F.R. § 
20.700 (2001).

Therefore, the case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
video hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




